UNITED STATESSECURITIES AND EXCHANGE COMMISSIONFORM 12b-25NOTIFICATION OF LATE FILING SEC File No: 000-19949Cusip: 68276T10(Check one):x Form 10-K ¨ Form 20-F ¨ Form 11-K¨ Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: February 29, 2016¨Transition Report on Form 10-K¨Transition Report on Form 20-F¨Transition Report on Form 11-K¨Transition Report on Form 10-Q¨Transition Report on Form N-SARFor the Transition Period Ended:If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/APART I — REGISTRANT INFORMATION1PM Industries, Inc.Full Name of RegistrantN/AFormer Name if Applicable312 S. Beverly Drive #3401Address of Principal Executive Office(Street and Number)Beverly Hills, CA 90212City, State and Zip CodePART II — RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expensex(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART III — NARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.Certain of the Registrant's review processes have not been and likely will not be completed prior to the filing date.PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Joseph Wade424253-9991(Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). x Yes ¨ No(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes x NoIf so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 21PM Industries, Inc(Name of Registrant as Specified in Charter)Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 31, 2016By:/s/ Joseph WadeName:Joseph WadeTitle:President3
